Citation Nr: 0209341	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  97-33 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel







INTRODUCTION

The veteran had active service from May 1966 to May 1968.  
This matter comes to he Board of Veterans' Appeals (Board) 
from a September 1996 decision of the Department of Veterans 
Affairs (VA) Portland Regional Office (RO) which denied 
service connection for PTSD.  This case was remanded by the 
Board in February 2000 for the purpose of further development 
of the evidence.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with enemy forces 
during active service.

2.  The is no credible supporting evidence that his claimed 
in-service stressors occurred.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§  3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has recently been a significant 
change in the law with enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  VA has recently issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

VCAA provides that on receipt of a complete or substantially 
complete application, VA shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claim.  38 U.S.C. § 
5103 (West Supp. 2001).  In this case, the Board concludes 
the discussions in the rating decisions, the Statement of the 
Case, and Supplemental Statements of the Case (the most 
recent having been issued in April 2001), and letters to the 
veteran informing the veteran of stressor information needed 
to grant his claim (the most recent of which was sent to the 
veteran March 2002), as well as in the Board's February 2000 
remand of this case, informed the veteran of the information 
and evidence needed to substantiate his claim and complied 
with VA's notification requirements. 

VCAA also requires VA to make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
a claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C. § 5103A (West Supp. 2001).  In this case, the RO 
has obtained the VA and other medical evidence identified by 
the veteran, his wife (acting as his fiduciary) and his 
representative as pertinent and associated them with the 
claims files.  The RO has obtained a response from U.S. Armed 
Services Center for Research or Unit Records ((USASCRUR), 
documenting an inability to research the veteran's claimed 
stressors because the information provided was not specific 
enough as to names of persons involved, locations, or dates 
(USASCRUR indicated it needed information of incidents within 
a 60 day time frame).  

The record indicates that the veteran did not serve in 
combat, and his claimed non-combat stressors have not been 
verified as a result of a continued pattern on the part of 
the veteran and his wife (who is his fiduciary for purposes 
of VA benefits) of failing to provide more specific stressor 
information on request.  As the Board notes in the analysis 
portion of this decision, it appears more likely than not 
that no more specific information can be provided about the 
stressors because the stressor claims are not true.  Whether 
or not they are true, the failure to provide more specific 
information over a period of approximately 7 years for 
stressor verification by USASCRUR, after multiple inquiries 
from the RO, both on its own and at the direction of the 
Board, in the absence of other evidence corroborating the 
veteran's stressors, renders impossible a grant of service 
connection for PTSD.  A grant of service connection for PTSD 
without credible supporting evidence of the veteran's claimed 
non-combat stressors would violate VA regulations.  See 38 
C.F.R. § 3.304(f) (requiring credible supporting evidence of 
non-combat stressors as well as a diagnosis of PTSD).  

The duty to assist in the development and the adjudication of 
a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 193.  The failure 
of the veteran, either on his own or through his wife and 
representative, to provide more specific information as to 
what the claimed stressors in this case are and the dates, 
names of persons involved, and locations of those stressors 
constituted a failure to cooperate in the development and 
adjudication of this claim, and was a factor for the 
disallowance of the claim and the decision not to further 
develop the claim.  Without a verified claimed stressor, 
obtaining additional medical treatment records or ordering 
additional medical examinations cannot result in a grant of 
service connection for PTSD, and would result in a futile 
waste of scarce VA resources.  

In light of the foregoing, the Board finds that VA has 
satisfied its duty to assist the veteran in apprising him as 
to the evidence needed, and in obtaining evidence pertaining 
to his claims.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 
1991 & Supp. 2001).  No useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the veteran.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540 (1991); Sabonis v. Brown, 6 
Vet. App. 426 (1994).

Also, the Board notes that in the April 2002 supplemental 
statement of the case, the RO continued to adjudicate the 
veteran's claim for service connection for PTSD under a 
standard that includes the requirement of a "clear 
diagnosis" of PTSD.  The regulations were amended on June 
18, 1999, and retroactive to March 7, 1997, to require 
"medical evidence diagnosing" PTSD rather than a "clear 
diagnosis" of PTSD.  See 38 C.F.R. § 3.304(f) (2001).  The 
new regulations are liberalizing regulations more favorable 
to the veteran's claim and should be applied in this present 
case.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, 
the RO denied the claim based on the finding that the 
evidence was inadequate to corroborate the claimed non-combat 
stressors.  This latter basis is the Board's determinative 
ground for denying the veteran's appeal.  Because this was a 
requirement under both the old and new regulations, the 
veteran is not prejudiced by the Board's adjudication of the 
claim notwithstanding the RO's error in enunciating the old 
"clear diagnosis" standard.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  

I.  Background

The veteran's service personnel records reflect that he 
served in Vietnam as a welder from November 1966 to November 
1967 in the 1st battalion, 5th Infantry (Mechanized) with the 
25th Infantry Division.  He received the National Defense 
Service Medal, the Vietnam Service Medal, the Vietnam 
Campaign Medal w/ 60 device, the Army Commendation Medal, and 
the Bronze Star Medal.  

The veteran's service entrance and discharge physical 
examinations are negative for any finding of psychiatric 
disability.  

Information in the claims file indicates that the veteran 
sought service connection for psychiatric disability after a 
nervous breakdown which occurred in January 1974.  Thereafter 
the veteran failed to report for a scheduled VA examination 
and did not pursue the claim further.  

In connection with a claim for service connection for organic 
brain syndrome (since denied by the RO and affirmed the 
Board), the veteran's mother and wife wrote to the RO in 
March 1993.  They described the veteran as pretty much the 
same upon his return from service as before service, except 
that he was more uptight and got upset more easily.  Then, in 
early 1974 (about 6 years after his discharge from active 
service) he was hearing and seeing things and required 
psychiatric hospitalization.  Years later, in 1992, after 
awakening from a nap, he had immediate and permanent problems 
with memory and simple tasks.  

At a March 1993 VA social and industrial survey, the veteran 
was noted to have a detailed long term memory for past 
events, and to have been employed for much of his post-
service adult life (prior to 1992).  No history consistent 
with PTSD stressors was elicited.  

On March 1993 VA psychiatric examination, the veteran was 
noted by history to have remained symptom free without 
psychiatric medication after recovering from his psychiatric 
episode in approximately 1974 until his episode in 1992 when 
he experienced a rapid decline in memory and cognitive 
functioning.  The diagnosis, rendered by the same examiner 
who later conducted a VA PTSD psychiatric examination (in 
April 1996), was history of at least three psychotic 
episodes, diagnosed as psychosis associated with organic 
mental disorder.  There was no mention of military history as 
might be interpreted as possible PTSD stressors.  

By July 1993 RO decision, the RO found the veteran to be 
incompetent, based on the March 1993 VA medical examination.  

In May 1994, a search of VA hospital summaries and outpatient 
treatment records turned up no records prior to July 1992.  
VA hospital records of treatment in July 1992 show the 
veteran was admitted for bizarre and agitated behavior of 
sudden onset.  After treatment and medication, he continued 
to have mild-to-moderate impairment with memory impairment 
and mild paranoid ideation with grandiose and religious 
delusions.  

At a December 6, 1995 RO hearing conducted for purposes of 
adjudication of his claim for service connection for organic 
brain disease, the veteran was asked what experiences in 
Vietnam upset him.  He responded that he wasn't really upset 
by any of it, but that he found the long hours difficult.  He 
described getting only 6 hours of sleep and losing weight 
during his Vietnam service.  He stated he worked hard in 
Vietnam, and received the Bronze Star for hard work.  He said 
that though he now had memory problems, his long term memory 
was still pretty good.  

By document, signed by the veteran's representative on 
December 6, 1995 and received by the RO on December 7, 1995, 
a claim for service connection for PTSD was submitted.  The 
veteran had reportedly indicated to his representative that 
he experienced many of the symptoms of PTSD and was in combat 
situations.  

A December 7, 1995 private psychiatrist's report includes a 
"complete diagnosis" of psychosis not otherwise specified.  
As far as pathology requiring the attention of another person 
in daily activities, memory was noted to be the primary 
issue.  

In January 1996, the RO deferred adjudication of the 
veteran's claim for service connection for PTSD for the 
purpose of further development of the evidence, to include a 
VA examination and an attempt to obtain credible supporting 
evidence of an in-service stressor.  Documentation in the 
claims files indicates that the RO obtained the veteran's 
service personnel file, and sent the veteran a PTSD 
questionnaire.  

At a March 1996 VA social industrial survey, Vietnam military 
history described by the veteran (whose memory was impaired) 
and his wife included seeing approximately two inches of 
blood under the floor boards of a vehicle he was repairing, 
manning .50 caliber machine guns for 10 days as part of a 
reconnaissance unit, and being on listening posts nightly 
during this time.  He indicated he never had contact with the 
enemy, but did recall one incident when a troop flare went 
off and he realized he was very exposed and crawled back into 
the bushes.  He also recalled an incident in which he was 
required to fire a .50 caliber machine gun into a cemetery.  
He said one of the worst incidents was learning that a boss 
had been shot in the shoulder, which he later learned was a 
self-inflicted accidental wound.  He also described 
witnessing a Vietnamese soldier beating a Vietnamese prisoner 
with a baseball bat.  He described being stationed at Cu Chi, 
where he was subject to mortar and rocket attacks at least 
once every two months.  He reported that the air field was 
hit regularly.  

An April 1996 VA psychiatric examination included a diagnosis 
of PTSD, a diagnosis of probable organic brain disease as 
noted by brain atrophy on a brain scan and cognitive 
impairment, with history of episodic psychosis currently in 
remission with medication.  By the veteran's wife's account, 
he was severely impaired, in that although he might remember 
things that happened a year ago or recently, things that 
happened in the recent past were frequently forgotten.  On 
examination, the veteran had trouble remembering the birth 
date of his first child as well as very recent events.  After 
conducting a thorough examination and review of his history, 
the examiner noted that the veteran was cognitively impaired 
to about the same extent as at the 1993 examination he 
conducted (at which the issue of whether the veteran had PTSD 
was not contemplated).  He noted that the veteran's symptoms 
prior to 199[2], as described by his wife, were rather 
classic for PTSD.  However, whatever happened in 199[2] to 
cause the problems in cognition and memory also brought about 
some improvement in PTSD, though the veteran continued to 
meet the criteria for PTSD.  His memory was severely 
impaired, so that his wife provided much of the history.  
Military history described at the examination included 
witnessing brutality by a South Vietnamese interpreter which 
caused him to become most upset; his friend being injured 
with an accidental gunshot wound, of which he was informed 
when his friend's belongings were removed from a locker, 
usually an indication that someone was killed; working on a 
disabled vehicle as a welder and finding two inches of blood 
in the compartment below the floor boards; and other 
incidents as described in the March 1996 VA social and 
industrial survey.  

In September 1996, the RO denied the veteran's claim of 
service connection for PTSD, due to the lack of a verifiable 
stressor.  The RO noted that a letter dated March 5, 1996 was 
sent to the veteran requesting that he fill out and return an 
enclosed PTSD questionnaire, but that it had received no 
reply to this request for evidence.  The RO further noted 
that his military personnel record did not document receipt 
of medals, badges, or citations which denote participation in 
combat.  The RO noted that the veteran's military 
occupational specialty was that of a welder, which was not 
normally considered to be a combat specialty.  The RO advised 
the veteran that if VA was supplied with detailed stressor 
information, it would contact USASCRUR, which would conduct a 
document search to verify the claimed stressors.  

In October 1996, the RO mailed a letter to the veteran's wife 
(who is also his fiduciary-payee for VA benefits purposes), 
informing her of the basis for denying the claim for service 
connection for PTSD.  A copy of the above-described September 
1996 rating decision was enclosed.  

A June 1997 notice of disagreement includes no stressor 
information.  

A September 1997 statement of the case again advised the 
veteran of the laws and regulations pertaining to his claim, 
of the fact that it had received insufficient stressor 
information, and that it had not received a response to the 
March 1996 letter to the veteran requesting that he fill out 
and return the enclosed PTSD questionnaire.  

A September 1997 VA Form 9 includes no stressor information.  

In February 2000, the Board remanded this case to the RO, 
instructing the RO to determine whether the veteran served in 
combat, and if not, to request the veteran to provide, within 
a reasonable time, any additional information relevant to his 
claimed stressors, including specific information as to the 
date and location of the incidents, the full names of any 
casualties, the unit designation and designation of any other 
units involved.  Whether or not it received such a response, 
the RO was directed to contact USASCRUR and request 
certification of the occurrence of the claimed incidents and 
any indication of the veteran's involvement in the incidents 
described.  The RO was then to determine whether the veteran 
was exposed to a stressor or stressors in service, and only 
if a stressor was verified, to order a new VA psychiatric 
examination to determine the nature and etiology of all 
psychiatric disorders found.  In the Board's remand, the 
veteran was advised of the law and regulations under which 
claims of service connection for PTSD are adjudicated.  

Pursuant to the Board's remand, the RO asked USASCRUR to 
attempt to verify the veteran's in-service stressors.  
USASCRUR was advised that the veteran had failed to return a 
PTSD questionnaire to the RO, despite several requests.  The 
veteran's name, social security number, service number, and 
unit of assignment in Vietnam were set forth in the request.  
Attached as enclosures were copies of the veteran's military 
personnel file, a DD Form 214, the report of the March 1996 
VA medical examination, and the report of the April 1996 VA 
medical examination.  

In August 2001, USASCRUR advised the RO that it had provided 
insufficient stressor information.  USASCRUR indicated it 
needed specific dates with 60 days, locations, and names for 
the claimed stressors.  USASCRUR did not check boxes 
indicating that it was missing other types of required 
information, such as tour dates or units of assignment, or a 
DA Form 20, its equivalent.  

In March 2002, the RO wrote to the veteran's wife, advising 
her of the following:  The RO had written her in March 2001, 
asking her for specific information about the veteran's in-
service stressors so that it could attempt to verify them 
through military sources.  After receiving no response, the 
RO wrote to USASCRUR to attempt to verify the in-service 
stressors previously reported.  In August 2001, USASCRUR 
informed the RO that that they could not research the 
reported in-service stressors with the information given.  
The RO requested the veteran's wife to give more specific 
information about the stressful incidents indicated which the 
veteran experienced in Vietnam.  For each stressful incident, 
the RO requested the date (within 60 days), the location, the 
unit he was assigned to at the at the time, and the names of 
others involved.  She was advised that she should preferably 
submit this evidence within 30 days, and that failure to 
submit the evidence within 30 could result in the 
disallowance of her claim.  

In a May 2002 VA Form 646, the veteran's representative 
contended that VA did not conduct a thorough review in its 
review of the claims file and submission of stressors to be 
verified to USASCRUR.  The representative claimed to be able 
to find additional stressors upon merely scanning the claims 
file.  The representative provided no stressor information 
and offered no specifics of additional claimed stressors 
contained in its review of the claims file.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2001).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
Supp. 2001).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102 (2001).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. § 3.304(f); Pentecost 
v. Principi, 16 Vet. App. 124 (2002); Moreau v. Brown, 9 Vet. 
App. 389 (1996).  

38 U.S.C.A. § 1154(b) (West 1991) provides that, with respect 
to combat veterans, VA shall accept as sufficient proof of 
service-connection satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, 
if consistent with the circumstances, conditions and 
hardships of such service.  Service connection of such injury 
or disease may be rebutted by clear and convincing evidence 
to the contrary.  See also, 38 C.F.R. § 3.304(d) (2001).  

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  It was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) & (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran engaged in combat with the enemy.  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283 
(1994).  However, the Court has recently held that the Board 
may not rely strictly on combat citations or the veteran's 
MOS to determine if he engaged in combat; rather, other 
supportive evidence of combat experience may also be 
accepted.  See Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
West v. Brown, 7 Vet. App. 70 (1994).  If combat is 
affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and consistent with the 
circumstances, conditions, or hardships of such service.  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89.  The veteran's testimony, by itself, cannot, 
as a matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio, 9 Vet. App. at 166.  Further, an opinion 
by a mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor.  Moreau, 9 Vet. App. at 395-96; 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

III.  Analysis

The evidence in this case is roughly as follows:  Service 
department records indicate that the veteran performed duties 
as a welder while serving in Vietnam.  Then, in 1974, some 
six years after service, he experienced some sort of nervous 
breakdown.  However, for many years thereafter he appears to 
have functioned well, to include working, remaining married, 
and raising children.  In 1992, he sustained organic brain 
disability of sudden onset, leaving his memory significantly 
impaired.  In December 1995, he testified at an RO hearing 
that his Vietnam service did not really upset him, but that 
the long hours were difficult.  He elaborated that he worked 
hard and received the Bronze Star for hard work.  That same 
day, his representative prepared a document asserting that 
the veteran served in combat and had many symptoms of PTSD, 
and sought service connection for PTSD.  In January 1996, the 
RO requested specific information as to the claimed in-
service stressors, which the veteran and his wife never 
provided.  At March and April 1996 VA examinations, the 
veteran and his wife for the first time recounted several 
stressful military events, such as seeing blood under the 
floorboards of a vehicle he was repairing, manning machine 
guns, being subject to mortar fire, witnessing beatings of a 
prisoner by a Vietnamese, and fearing that his boss had been 
killed (although later he learned that his boss had shot and 
injured himself).  The April 1996 VA psychiatric examiner 
rendered a good-faith diagnosis of PTSD based on this 
history.  The RO denied the claim for service connection for 
PTSD because the evidence showed the veteran did not serve in 
combat, and there was no verification of the alleged in-
service stressors.  In February 2000, the Board remanded the 
claim with instructions for development of a well-grounded 
claim for service connection for PTSD.  Pursuant thereto, the 
RO requested that the veteran and his wife provide specific 
stressor information, which they did not do.  The RO then, 
pursuant the Board's instructions, attempted to provide 
USASCRUR a summary of the veteran's claimed stressors, as 
well as the reports of VA examinations at which the stressors 
were described, and the veteran's service personnel records.  
USASCRUR replied that the information was not specific enough 
to research the stressors, and sought more specific 
information including specific names, locations, and dates 
within 60 day periods.  The RO advised the veteran and his 
wife of this, and again requested more specific information, 
but the veteran and his wife did not respond.  

The preponderance of the evidence indicates that the veteran 
and his wife have been unable to provide more specific 
stressor information not because of impairment of the 
veteran's memory, but because the stressor claims are not 
true.  His long term memory by many lay and medical accounts 
is better than his immediate memory.  His description of his 
Vietnam duties at his December 1995 RO hearing appears 
authentic - he was not too upset by his service but had to 
work very hard.  The veteran's claimed stressors are not 
considered compatable with his duties as service department 
records, with his December 5, 1995 RO hearing testimony, and 
with all evidence  the claims file pre-dating the December 
1995 claim for service connection for PTSD.  

That having been said, the narrow legal basis for denying the 
claim for service connection for PTSD is that while the 
evidence reveals that PTSD was diagnosed based on the 
veteran's claimed experiences during active service, his DD 
Form 214 does not include awards or decorations showing that 
he engaged in combat with the enemy and the veteran himself 
has indicated he never encountered the enemy (i.e., he did 
not service in combat); the appellant and his wife have 
failed to cooperate in providing more detailed information 
which could lead to obtaining credible supporting evidence of 
the stressors; and the identified non-combat stressors used 
in the diagnosis of PTSD have not been verified.  Without 
credible supporting evidence of the claimed non-combat 
stressors, the claim must be denied.  See 38 C.F.R. 
§ 3.304(f).  The veteran and his wife have demonstrated a 
years-long pattern of non-cooperation in providing more 
specific stressor information, and the Board has made known 
its judgment as to why this is so.  In any event, without 
sufficient specific stressor information, a grant of the 
benefit sought on appeal is not possible.  

The Board acknowledges the assertion of the veteran's 
representative in a May 2002 VA Form 646 that a scan of the 
claims file revealed several stressors not sent to USASCRUR 
for verification.  While this may appear to be so, the RO has 
not once heard from the veteran, his wife, or his 
representative, as to exactly what the claimed stressors are, 
and even if it were to infer the claimed stressors from VA 
examination reports, there is not a single stressor for which 
specific names of people involved or dates within 60 days are 
provided, or even an assertion as to why such information has 
not been provided.  To the extent the RO may have made 
judgments not consistent with the judgment of the 
representative in terms of stressors elicited from the claims 
file, the veteran, his wife, and his representative have had 
a period of over seven years to clarify the record or provide 
more specific information, and have not chosen to do so. 

As the evidence is unmistakable that the veteran, either on 
his own or through his fiduciary and representative, has been 
completely unresponsive to RO inquiries as to his claimed in-
service stressors, and has failed to provide sufficient 
information regarding the claimed non-combat stressors to 
permit service department verification, and there is no other 
corroborating evidence of these stressors, the benefit of the 
doubt rule is not applicable on this, the determinative fact, 
in adjudication of his claim of service connection for PTSD.  


ORDER

Service connection for PTSD is denied.




		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

